Deen, Judge.
W. R. Bean & Son, Inc. sued the Southern Cross Discount Co. in an action on account. This action, so far as the record shows, has never been tried. In the meantime it filed summons of garnishment on various creditors, some of which answered that they held funds belonging to the defendant. Defendant dissolved the garnishments in attachment by posting bond. It also traversed certain allegations in the complaint and prayed that the pre-judgment garnishment proceedings be held void. After hearing, the trial court denied the prayers of the traverse. Defendant attempts to appeal this order, but failed to obtain a certificate of review as required by Code Ann. 6-701 (a, 2). Hammock v. Hammock, 225 Ga. 698 (171 SE2d 314); Finch v. Kilgore, 120 Ga. App. 320 (170 SE2d 304).

Appeal dismissed.


Bell, C. J., and Pannell, J., concur.